DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 7-11, 13, and 15-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang et al. (US 2012/0302277 A1 – hereinafter Chang) and Waehner et al. (US 2010/0245588 A1 – hereinafter Waehner).
	Regarding claim 2, Chang discloses a recording system comprising: a personal recording device configured to be worn by a user ([0037] – a wireless microphone 100 worn by a policeman), the personal recording device comprising: at least one first sensor configured to be worn by a user ([0039]; Fig. 3 – a GPS 170), wherein the at least one first sensor generates location information of the at least one first sensor ([0045] – the GPS generates coordinates of wireless microphone 100); a transmitter configured to send the location information to a receiver ([0045] – a transmitter transmits the position information and coordinates of the wireless microphone 100 to a receiver of a base station 200, the computer and database 900); a recording device manager comprising non-transitory computer-readable media ([0033]-[0034]; Figs. 1-2 – a video recording system on the police car comprising the base station, an in-car video system, a computer, and database 900), the method comprising the steps of: receiving the location information by the receiver ([0045] – receiving position information and coordinates of the wireless microphone 100); determining a distance between the personal recording device and a location sensor associated with the recording device manager ([0023]; [0048] – locating distance of the wireless microphone 100 relative to the base station 200, the position of which is determined by GPS 700 as shown in Fig. 2 and described in at least [0033]).
	However, Chang does not disclose comparing the distance to a distance threshold; and activating at least one second sensor based on the comparison of the distance with the distance threshold.
	Waehner discloses comparing a distance to a distance threshold ([0012] – comparing to a given range); and activating at least one second sensor based on the comparison of the distance with the distance threshold ([0012] – activating all cameras within the given range).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Waehner into the recording system taught by Chang to determine recording devices within a good communication range where captured data can be transmitted.
	Regarding claim 3, Chang also discloses the at least one second sensor is
([0047]-[0048]; Fig. 3 – at least a microphone, which is an audio sensor and a camera, which is a video sensor).
Regarding claim 4, Chang also discloses the second sensor is at least one of an audio and a video sensor disposed on a vehicle of the user ([0033]; [0047] – an in-car video system for shooting images around the police car).
Regarding claim 5, Chang also discloses the location information is provided via metadata associated with video data sent from the personal recording device and received at the recording device manager ([0045]).
Regarding claim 7, Chang also discloses the second begins recording based on a triggering event ([0047]).
Regarding claim 8, Chang also discloses the triggering event is at least one of activation of vehicle siren or emergency lights, a speed of the vehicle, a location of the vehicle, activation of a second sensor ([0047] – at least by activation of a G-sensor).
Claim 9 is rejected for the same reason as discussed in claim 2 above.
Regarding claim 10, Chang also discloses the method further comprising the step of receiving video data from the personal recording device, wherein the location information is stored as metadata associated with the video data ([0045]).
Regarding claim 11, Chang also discloses the at least one sensor is at least one of a video and audio sensor disposed on the personal recording device ([0047]-[0048]; Fig. 3 – at least a microphone, which is an audio sensor and a camera, which is a video sensor) or disposed on a vehicle associated with the user ([0033]; [0047] – an in-car video system for shooting images around the police car).
([0047]); and the method further comprises the step of activating at least one second sensor based on a triggering event, wherein the recording device manager is disposed on a vehicle ([0033]-[0034]; Figs. 1-2 – a video recording system on the police car comprising the base station, an in-car video system, a computer, and database 900), and wherein the triggering event is at least one of activation of emergency lights, activation of emergency sounds, a speed of the vehicle, a location of the vehicle, activation of the first sensor ([0047]).
Regarding claim 15, Chang discloses one or more non-transitory computer-readable media storing computer- executable instructions that, when executed by at least one processor, perform a method of initiating sensors associated with a personal recording device, the method comprising: receiving location information at a recording device manager and from a personal recording device ([0045] – receiving position information and coordinates of the wireless microphone 100), wherein the personal recording device is configured to be attached to a user, wherein the user is a police officer ([0037] – a policeman wears the wireless microphone), wherein the recording device manager is disposed in vehicle of the user ([0033]-[0034]; Figs. 1-2 – a video recording system on the police car comprising the base station, an in-car video system, a computer, and database 900); determining a distance between the personal recording device and a location sensor disposed in the vehicle ([0023]; [0048] – locating distance of the wireless microphone 100 relative to the base station 200, the position of which is determined by GPS 700 as shown in Fig. 2 and described in at least [0033]).

	Waehner discloses comparing a distance to a distance threshold ([0012] – comparing to a given range); determining that the distance is greater than the distance threshold ([0012] – determining that the distance that is greater than a given range to exclude the camera that is at that distance); and activating at least one second sensor based on the comparison of the distance with the distance threshold ([0012] – activating all cameras within the given range).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Waehner into the executable instructions taught by Chang to determine recording devices within a good communication range where captured data can be transmitted.
	Regarding claim 16, the at least one second sensor records at least one of video and audio and is disposed at the vehicle ([0033]; [0047] – an in-car video system for shooting images around the police car), and wherein the location data is stored as metadata associated with the data from the at least one sensor ([0045]).
Regarding claim 17, Chang also discloses the instructions are further executed to perform the step of activating at least one second sensor based on a triggering event ([0047]), and wherein the at least one sensor is at least one of video and audio and is disposed on the personal recording device ([0047]).
([0047]).
Regarding claim 19, Chang also discloses the user is a police officer ([0024]; [0037]) and the recording device manager is mounted in a law enforcement vehicle ([0033]-[0034]; Figs. 1-2 – a video recording system on the police car comprising the base station, an in-car video system, a computer, and database 900).
Regarding claim 20, Chang in view of Waehner also discloses the instructions are further executed to perform the step of creating and storing a timestamp when it is determined that the distance is greater than the distance threshold ([0050]).
Regarding claim 21, Chang in view of Waehner also discloses the instructions are further executed to perform the step of storing the timestamp as metadata associated with data from the at least one sensor ([0050).
Claims 6 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang and Waehner as applied to claims 2-5, 7-11, 13, and 15-21 above, and further in view of Geisner et al. (US 20130177296 A1 – hereinafter Geisner).
Regarding claim 6, see the teachings of Chang and Waehner as discussed in claim 5 above. However, Chang and Waehner do not disclose a timestamp is included as metadata with the location information associated with the video data, wherein the timestamp is indicative of a begin recording time indicative of a time that the video began recording.
([0103]; [0177]; Fig. 3A).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Geisner into the recording system taught by Chang and Waehner to index the recording so that the recording can be easily searched using capture time.
Claim 12 is rejected for the same reason as discussed in claim 6 above in view of Chang also disclosing the at least one sensor is a video camera of the personal recording device ([0047]; Fig. 3 – camera 150).
Claim 14 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chang and Waehner as applied to claims 2-5, 7-11, 13, and 15-21 above, and further in view of Curcio et al. (US 2013/0100307 A1 – hereinafter Curcio).
Regarding claim 14, see the teachings of Chang and Waehner as discussed in claim 9 above. Chang also discloses the method further comprising the step of storing, by the recording device manager, information associated with the at least one sensor ([0045]), wherein the user is a police officer ([0024]; [0037]) and the recording device manager is mounted in a law enforcement vehicle ([0033]-[0034]; Figs. 1-2 – a video recording system on the police car comprising the base station, an in-car video system, a computer, and database 900).
However, Chang and Waehner do not disclose the method further comprising the step of storing, by the recording device manager, the distance information.
([0055]; [0059]).
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Curcio into the method taught by Chang and Waehner to supplement the audio/video data with context information so that more detailed information can be recorded as evidences to avoid future legal dispute in proceedings.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HUNG Q DANG/Primary Examiner, Art Unit 2484